

Exhibit 10.28


REAL PROPERTY PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS


Dated as of October 21, 2016

SELLER:

IMH GABELLA, LLC,
a Delaware limited liability company

BUYER:

BIGOS-GABELLA, LLC, a Minnesota limited liability company
(or its Permitted Assignee, as that term is
defined in Section 11.C. of this Agreement)







--------------------------------------------------------------------------------






REAL PROPERTY PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
SUMMARY OF BASIC TERMS
The undersigned, by their execution of the Real Property Purchase Agreement and
Escrow Instructions attached hereto, hereby agree to the following terms of this
Summary of Basic Terms (the “Summary”). The Summary is hereby incorporated into
and made a part of the attached Real Property Purchase Agreement and Escrow
Instructions (the Summary and Real Property Purchase Agreement to be known
collectively as the “Agreement”). Each reference in the Real Property Purchase
Agreement and Escrow Instructions to any term of this Summary shall have the
meaning as set forth in this Summary for such term. In the event of a conflict
between the terms of this Summary and the Real Property Purchase Agreement and
Escrow Instructions, the terms of the Real Property Purchase Agreement and
Escrow Instructions shall prevail.
1.
Property:    Gabella at Parkside Apartments in Apple Valley, Minnesota, as more
particularly described in Section 1 of the Agreement.



2.
Effective Date:    October 21, 2016



3.
Seller:    IMH Gabella, LLC, a Delaware limited liability company



4.
Buyer:    Bigos-Gabella, LLC, a Minnesota limited liability company (or its
Permitted Assignee, as that term is defined in Section 11.C. of this Agreement)



5.
Purchase Price:    $38,500,000



6.
Title Company/    

Escrow Company:
COMMERCIAL PARTNERS TITLE COMPANY, LLC

200 S. 6th Street, Ste 1300
Minneapolis, MN 55402
Attn: Scott Anderson
Office: (612) 337-2470
Email: scotta@cptitle.com
 
7.
Deposit:    $1,000,000 (as set forth in Section 3.A. of the Agreement)



8.
Due Diligence Period:    The period commencing on the Effective Date and ending
at 5:00 p.m. Central time on the



1



--------------------------------------------------------------------------------





date that is thirty (30) days thereafter (as set forth in Section 5 of the
Agreement)


9.
Closing Date:    The date that is fifteen (15) days after the expiration of the
Due Diligence Period (as set forth in Section 6 of the Agreement)



10.
Seller’s Address:    IMH Gabella, LLC

c/o IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Attn: Lawrence D. Bain, CEO
Office: (480) 840-8206
Email: ldb@imhfc.com


With a copy to:
Legal Department

IMH Financial Corporation
7001 N. Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253
Office: (480) 840-8508
Email: legal@imhfc.com


11.
Buyer’s Address:    Bigos-Gabella, LLC
Attn : Theodore J. Bigos

8325 Wayzata Blvd. Ste 200
Golden Valley, MN 55428

Office: (763) 367-7400

Email: tbigos@tbigos.com


With a copy to:        Ravich Meyer
4545 IDS Center
80. S. 8th Street
Minneapolis, MN 55402
Attn: Will Tansey
Email: wrtansey@ravichmeyer.com

12.Seller’s Broker:        Marcus & Millichap
Attention: Dan Linnell
Marcus & Millichap 1350
Lagoon Avenue
Suite 840


2



--------------------------------------------------------------------------------





Minneapolis, MN 55408
Email: Dan.Linnell@marcusmillichap.com








3



--------------------------------------------------------------------------------






REAL PROPERTY PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
THIS AGREEMENT is made and entered into as of the “Effective Date” set forth in
Section 2 of the Summary of Basic Terms (the “Summary”) to which this Agreement
is attached and which is made a part hereof for all purposes, by and between IMH
GABELLA, LLC, a Delaware limited liability company (“Seller”), and
BIGOS-GABELLA, LLC, a Minnesota limited liability company (“Buyer”) (or Buyer’s
Permitted Assignee, as that term is defined in Section 11.C. of this Agreement).
R E C I T A L S
A.    Seller is the owner of the Property (as that term is defined in this
Agreement).
B.    Buyer desires to purchase and Seller desires to sell the Property on the
terms and conditions hereinafter documented.
NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Purchase and Sale. Subject to the terms, covenants and conditions of this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller all
right, title and interest of Seller in and to:


(a)    the real property legally described on Exhibit “A” to this Agreement,
together with all rights, easements and appurtenances pertaining thereto
(collectively, the “Land”);


(b)    all buildings and improvements located on or appurtenant to the Land and
all of Seller’s right, title and interest in and to any and all fixtures
attached thereto (the “Improvements”);


(c)    all air conditioners, dishwashers, refrigerators, stoves, washers,
dryers, other appliances, furniture, fixtures, carpets, machinery, equipment,
supplies, utility taps and other personal property attached to, located at or
used in connection with the operation, management or maintenance of the Land or
the Improvements and owned by Seller (the “Personal Property”);




1



--------------------------------------------------------------------------------





(d)     all Leases, as that term is defined in Section 8.J of the Agreement, in
effect as of the Closing Date (as that term is defined in Section 6 of the
Agreement), along with all refundable tenant security deposits (together with
legally required accrued interest) and all prepaid rents;


(e)    subject to the approval of the City and the Authority (as those terms are
defined in this Agreement), all governmental approvals and development rights,
including, without limitation:
        
(i)    the rights and obligations of the “Developer” under that certain Amended
and Restated Development Assistance Agreement dated as of July 10, 2014, by and
among the Apple Valley Economic Development Authority, a political subdivision
organized under the laws of the State of Minnesota (the “Authority”) and the
City of Apple Valley, Minnesota, a municipal corporation organized and existing
under the laws of the State of Minnesota (the “City”), on the one hand, and IMH
Special Asset NT 175-AVN, LLC, an Arizona limited liability company (“175-AVN”),
on the other hand, recorded September 25, 2014 as Document No. 3031137 in the
Office of Dakota County Recorder, as amended by that certain First Amendment to
Amended and Restated Development Assistance Agreement dated as of October 9,
2014, and recorded October 21, 2014 as Document No. 3035036 in the Office of
Dakota County Recorder, and as affected by that certain Partial Assignment of
Development Agreements, dated October 9, 2014, by 175-AVN, as assignor, to
Seller, as assignee, recorded October 22, 2014 as Document No. 3035344 in the
Office of Dakota County Recorder (collectively, and as the same may be further
amended, the “Development Assistance Agreement”), solely with respect to the
“Phase 1 Development Property” and construction of the “Phase 1 Minimum
Improvements” including, but not limited to, the right to receive reimbursement
from the Authority pursuant to the “Phase 1 TIF Note” (the “TIF Note”), as those
terms are defined in the Development Assistance Agreement; and
(ii)    the rights and obligations of the Recipient under that certain Business
Subsidy Agreement dated as of July 10, 2014, by and between the Authority and
175-AVN, as affected by that certain Partial Assignment of Development
Agreements, dated October 9, 2014, by 175-AVN, as assignor, to Seller, as
assignee, recorded October 22, 2014 as Document No. 3035344 in the Office of
Dakota County Recorder (collectively, and as the same may be further amended,
the “Business Subsidy Agreement”);
(f)    the TIF Note; and


(g)    to the extent assignable without the consent of third parties, all other
intangible personal property owned or held solely for use in connection with the
Land or the


2



--------------------------------------------------------------------------------





Improvements, including, without limitation, all warranties, plans and
specifications, governmental permits, licenses, trade names, trademarks, and
franchises, and all contracts (other than Terminable Contracts, as defined in
Section 5.D. of this Agreement) (together with the items described in Sections
1(d), 1(e) and 1(f), collectively, the “Intangible Property”).


The Land and the Improvements are hereinafter collectively referred to as the
“Real Property”. The Real Property, Personal Property, and Intangible Property
are hereinafter collectively referred to as the “Property”. The Property is
commonly known as the “Gabella at Parkside Apartments” and is located at 6859
152nd Street West, Apple Valley, MN 55124.


2.    Purchase Price. The “Purchase Price” for the Property shall be
Thirty-Eight Million Five Hundred Thousand and 00/100 Dollars ($38,500,000.00).
3.    Payment of Purchase Price; Escrow Instructions.    The Purchase Price
shall be paid to Seller by Buyer as follows:
A.    Deposit.    Within two (2) business days after the Effective Date, and as
a condition precedent to the effectiveness of this Agreement, Buyer shall
deliver to Escrow Company a certified or cashier’s check drawn on a national or
state bank, or wire transfer, in the amount of One Million and 00/100 Dollars
($1,000,000.00), as partial payment and as an earnest money deposit (such
deposit, together with the proceeds of the foregoing and the interest or income
accrued on any of the foregoing, being hereinafter referred to collectively as
the “Deposit”). If Buyer does not terminate this Agreement prior to the
expiration of the Due Diligence Period, then the Deposit shall become
nonrefundable except (x) upon a Seller default or (y) if an express condition to
Buyer’s performance under Section 10 of this Agreement or elsewhere hereunder
fails to occur and all applicable cure periods, if any, have expired. Any
portion of the Deposit received or held by Escrow Company shall be held and
applied in accordance with this Agreement. Upon the occurrence of the Closing
(as that term is defined in Section 6), the Deposit shall be applied against the
Purchase Price. All interest and income thereon will be earned by Buyer while
held by the Escrow Company and shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Agreement. Buyer
shall furnish its tax identification number to Escrow Company upon Escrow
Company’s request therefor.
B.    Closing Payment.    Buyer shall deliver the balance of the Purchase Price,
as adjusted by the prorations and credits specified herein, less the Deposit, to
Escrow Company by wire transfer of immediately available federal funds on or
before 10:00 a.m. Central time on the Closing Date (the amount to be paid under
this Section 3.B. being called the “Closing Payment”). At Closing, Escrow
Company shall deliver the Purchase Price, as adjusted by the prorations and
credits specified herein (as approved by Seller and Buyer pursuant to a


3



--------------------------------------------------------------------------------





closing statement reflecting the financial provisions of the Closing, consistent
with the provisions of this Agreement), to Seller in the manner directed by
Seller.
C.    Escrow Instructions.    The parties shall deliver to Escrow Company an
executed copy of this Agreement, which shall constitute joint primary
instructions to Escrow Company to act in accordance with the provisions hereof;
provided, however, that the parties shall execute such additional instructions
as reasonably requested by Escrow Company not inconsistent with the provisions
hereof. Escrow Company shall execute the signature page for Escrow Company
attached hereto with respect to the provisions of this Section 3; provided,
however, that (a) Escrow Company’s signature hereon shall not be a prerequisite
to the binding nature of this Agreement on Buyer and Seller, and the same shall
become fully effective upon execution by Buyer and Seller, and (b) the signature
of Escrow Company will not be necessary to amend any provision of this
Agreement. Escrow Company, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the “Code”), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.
D.    Investment of Deposit    . Any portion of the Deposit held by Escrow
Company shall be so held in accordance with the terms of this Agreement
(including Section 9 of this Agreement below). Escrow Company may, at Buyer’s
election, invest any portion of the Deposit while held by Escrow Company in FDIC
insured accounts.
4.    Title
A.    Title Report; Survey.    If not previously ordered or delivered to Buyer,
Seller shall order a commitment for an A.L.T.A. standard coverage owner’s policy
of title insurance for the Property from “Title Company” (as defined in Section
6 of the Summary) and request that Title Company deliver the same, together with
copies of all written title exceptions or encumbrances described therein
(collectively, the “Title Report”), to Buyer. Buyer shall have until 5:00 p.m.
Central time on the date that is ten (10) days before the expiration of the Due
Diligence Period (the “Title Review Period”) to review the Title Report and any
survey for the Property (“Survey”) that Buyer may elect to obtain. Buyer shall
notify Seller in writing (the “Title Notice”) prior to the expiration of the
Title Review Period as to which matters within the Title Report and Survey, if
any, are not acceptable to Buyer (individually, a “Disapproved Title Matter”).
Any matter within the Title Report and any Survey matter which Buyer fails to
disapprove prior to the expiration of the Title Review Period shall be
conclusively deemed to have been approved by Buyer, provided, however, all
Seller Mortgage Liens (as hereafter defined) are deemed disapproved. If Buyer
timely delivers a Title Notice indicating a Disapproved Title Matter, then
Seller shall have five (5) days after receipt of such Title Notice to elect to
notify Buyer in writing (a “Title Response Notice”) that Seller either (a) will
in good faith attempt to remove such Disapproved Title Matter from title to the
Property on or before the


4



--------------------------------------------------------------------------------





Closing, or (b) elects not to cause such Disapproved Title Matter to be removed
from title to the Property. If Seller fails to deliver a Title Response Notice
as to a particular Disapproved Title Matter within such five (5) day period,
then Seller shall be deemed to have made the election in clause (b) above as to
such Disapproved Title Matter. The procurement by Seller of a written commitment
from the Title Company to issue the “Owner’s Policy” (defined below) or an
endorsement thereto (at Seller’s sole cost) reasonably satisfactory to Buyer as
of the Closing and insuring Buyer against any Disapproved Title Matter shall be
deemed a removal of such Disapproved Title Matter from title to the Property. If
Seller makes (or is deemed to have made) the election in clause (b) above as to
any Disapproved Title Matter, then Buyer shall have five (5) days following the
earlier of (i) the date it receives the Title Response Notice making such
election, or (ii) the date that Seller is deemed to have made such election as
to such Disapproved Title Matter, within which to notify Seller in writing that
Buyer elects to either (x) nevertheless proceed with the purchase and take title
to the Property subject to such Disapproved Title Matter, or (y) terminate this
Agreement. If Buyer makes the election set forth in clause (y) above, then this
Agreement shall immediately terminate, the Deposit shall be promptly returned to
Buyer, and Seller and Buyer shall have no further rights or obligations
hereunder, except for the provisions hereof that expressly survive the
termination of this Agreement. If Buyer fails to notify Seller in writing of its
election within said five (5) day period, then Buyer shall be deemed to have
made the election set forth in clause (x) above. The procedure set forth above
shall apply to any additional title matter which is reflected upon any update of
the Title Report or Survey delivered to Buyer but which was not originally
reflected in such Title Report or Survey (“New Title Matter”), except that the
Title Review Period for such New Title Matter shall be the five (5) day period
after Buyer becomes aware of such New Title Matter (whether through an update of
the Title Report or Survey, or otherwise), but in no event shall such review
period extend beyond the Closing Date.
B.    Seller Mortgage Liens.    Notwithstanding the foregoing provisions of this
Section 4, Seller shall be obligated to remove any “Seller Mortgage Liens”
which, as used herein, means (a) any mortgage or deed of trust liens created or
assumed by Seller that encumber the Real Property, (b) any judgment liens,
mechanic’s liens or personal property tax liens against or assumed by the Seller
that encumber the Property and (c) any other monetary lien relating to Seller
(other than liens for real estate taxes and assessments not yet due and payable)
that encumbers the Property on or before the Closing Date. At Closing, Seller
may direct Escrow Company to use the Purchase Price to effectuate the release of
all Seller Mortgage Liens.
C.    Exceptions to Title.    Buyer shall be obligated to approve title to the
Property subject to the following exceptions to title (the “Permitted
Exceptions”):
(a)    Real estate taxes and assessments not yet due and payable;


5



--------------------------------------------------------------------------------





(b)    The printed exceptions which appear in the A.L.T.A. standard coverage
owner’s policy of title insurance issued by Title Company in the State of
Minnesota (not including any exceptions on Schedule BII to the Title Report or
Title Policy);
(c)    Additional title matters first revealed after the expiration of the Title
Review Period and not disapproved by Buyer as provided in Section 4.A. above;
(d)    Any liens, encumbrances or other claims arising from due diligence
reviews or inspections hereunder by Buyer or its agents, employees, contractors
or consultants; and
(e)    With the exception of Seller Mortgage Liens, which are deemed
disapproved, such other exceptions to title or survey exceptions as may be
approved or deemed approved by Buyer pursuant to the above provisions of this
Section 4.
The Title Company’s commitment to issue to Buyer (or its permitted assignee
pursuant to the terms of this Agreement) the Owner’s Policy (as defined below)
on the Closing Date shall be deemed to be conclusive evidence of the ability of
Seller to convey title to the Property to Buyer at the Closing subject only to
the Permitted Exceptions. As used in this Agreement, the term “Owner’s Policy”
means an owner’s title insurance policy in the standard A.L.T.A. form issued in
the State of Minnesota, in the face amount of the Purchase Price, showing (i)
title to the Property to be vested of record in Buyer (or Buyer’s Permitted
Assignee pursuant to the terms of this Agreement), and (ii) the Permitted
Exceptions to be the only exceptions to title.
D.    Endorsements to Owner’s Policy.    It is understood that Buyer may request
endorsements to the Owner’s Policy. Buyer shall satisfy itself during the Due
Diligence Period that the Title Company will be willing to issue such
endorsements in connection with Owner’s Policy at Closing. The issuance of any
such endorsements shall be at Buyer’s sole cost and expense and shall not be a
condition to Closing, and in no event shall Seller be obligated to provide any
indemnity, affidavit or other document in order to cause the Title Company to
issue the Owner’s Policy or any endorsements other than Title Company’s
customary owner’s title affidavit as is required to remove exceptions for
mechanics’ liens and rights of parties in possession and other items covered by
Minnesota’s Uniform Conveyancing Blanks seller affidavit (an “Owner’s
Affidavit”).
5.    Due Diligence Examination.    Except for title and survey matters (which
shall be governed by the provisions of Section 4 above), Buyer shall have the
period commencing on the Effective Date and ending at 5:00 p.m. Central time on
the date that is thirty (30) days thereafter (the “Due Diligence Period”) within
which to perform and complete all of Buyer’s due diligence examinations,
reviews, feasibility studies, and inspections of all matters pertaining to the
purchase of the Property, including all agreements relating to the ownership,
use or operation of the Property, and all physical, environmental and compliance
matters and conditions respecting the Property and its future development.
During the Due Diligence Period, Seller shall provide


6



--------------------------------------------------------------------------------





Buyer with reasonable access to the Property upon two (2) business days’ notice
and shall also make available or deliver to Buyer (to the extent in Seller’s
actual possession) within five (5) business days after the Effective Date
physical or electronic copies of the following documents relating to the
Property and such other documents as Buyer shall reasonably request upon
reasonable advance notice: all existing environmental reports, assessments and
studies, all surveys and plats of the Property, plans, inspections (including,
but not limited to, soil inspections and property inspections), engineering
reports, structural reports, a complete list of the Personal Property, all
contracts, grading plans, development approvals and TIF documents (collectively,
the “Property Documents”). In no event, however, shall Seller be obligated to
make available any internal memoranda, correspondence or calculations of value,
appraisals, or attorney-client privileged documents. Buyer shall promptly
commence, and shall diligently pursue, its due diligence review hereunder.
A.    Review Standards. Buyer shall at all times conduct its due diligence
review, inspections and examinations in a manner so as to not cause liability,
damage, loss, cost or expense to Seller or the Property, and Buyer will
indemnify, defend, and hold Seller and the Property harmless for, from and
against any such liability, damage, loss, cost or expense to the extent caused
by Buyer or its agents or consultants (the foregoing obligation surviving any
termination of this Agreement), other than with respect to any conditions on or
about the Property in existence as of the Effective Date. Without limitation of
the foregoing, in no event shall Buyer make any intrusive physical testing
(environmental, structural or otherwise) at the Property (such as soil borings,
water samplings or the like) without Seller’s express written consent (which
consent shall not be unreasonably withheld). Prior to the Closing, only after
Seller’s express specific written consent, given in Seller’s sole and absolute
discretion, shall Buyer be entitled to make applications to any applicable
local, municipal, county, state, or federal agency for any change,
authorization, or approval related to zoning, entitlements, or any other land
use matter related to the Property whatsoever. Buyer will submit requests in
writing to Seller for Seller’s approval of such applications. In the event of
any termination of this Agreement, Buyer shall return to Seller all Property
Documents received from Seller or Seller’s Broker. Buyer shall keep all
information or data received or discovered in connection with any of the
inspections, reviews or examinations strictly confidential unless and until the
Closing occurs; provided, however, Buyer may, subject to Seller’s right to seek
a protective order or to quash a subpoena, produce such documents in response to
due process of law. Prior to performing any inspection or test on the Property
(other than an ALTA survey or a Phase I environmental inspection), Buyer shall
deliver a certificate of insurance to Seller evidencing that Buyer or its
contractors, agents and representatives have in place commercial general
liability insurance in an amount of at least One Million and 00/100 Dollars
($1,000,000.00) and workers compensation insurance if required by applicable
law, and in at least the amounts required by applicable law, covering any
accident arising in connection with the presence of Buyer, its contractors,
agents and representatives on the Property, which insurance shall name Seller as
an additional insured thereunder.


7



--------------------------------------------------------------------------------





B.    Due Diligence Termination Right.    If, on or before the expiration of the
Due Diligence Period, based upon such review, examination or inspection, Buyer
shall determine that it no longer intends to acquire the Property for any reason
or no reason, in its sole discretion, then Buyer shall promptly (but in all
events prior to the expiration of the Due Diligence Period) notify Seller of
such determination in writing (such notice being herein called the “Due
Diligence Termination Notice”), whereupon this Agreement, and the obligations of
the parties hereunder, shall terminate, the Deposit shall be promptly returned
to Buyer, and no party hereto shall have any further obligation in connection
herewith except under those provisions that expressly survive a termination of
this Agreement. In the event that Buyer fails to deliver the Due Diligence
Termination Notice to Seller before the expiration of the Due Diligence Period,
Buyer shall be deemed to have agreed that the Property is acceptable to Buyer in
all respects (subject to Sections 4, 7 and 8 of this Agreement) and that it
shall proceed with the acquisition of the Property, and the Deposit shall be
non-refundable, pursuant to Section 3.A. of this Agreement.
C.    Financing Contingency. Seller and Buyer agree that Buyer may assume
Seller’s application to Federal National Mortgage Association (“FNMA”) for a
mortgage loan secured by the Property through Seller’s Broker; provided,
however, that (a) Buyer’s obtaining of a mortgage loan from FNMA, or any other
loan or acquisition financing, at or before the Closing shall not be a condition
to Buyer’s obligations hereunder, (b) there is no financing contingency for the
benefit of Buyer under this Agreement, and (c) if this Agreement is terminated
before the Closing, Seller and Buyer agree that Seller may re-assume the loan
application to FNMA, and Seller will take all necessary steps, at Seller’s sole
cost and expense and specifically excluding payment of any fees or costs in
connection with the loan application, to allow Seller to re-assume the FNMA loan
application, which obligation shall survive the termination of this Agreement.
D.    Service Contracts. As described in Section 1 of this Agreement, on the
Closing Date, Seller shall convey, in addition to the Real Property, the
Intangible Property to Buyer, which Intangible Property (as defined in Section 1
of this Agreement) includes, but is not limited to, Seller’s right, title and
interest in all service, maintenance or other operating agreements related to
the Real Property, but specifically excluding all Terminable Contracts (as
defined below) which will be terminated by Seller at or prior to Closing
(collectively, the “Contracts”). All Contracts other than the Terminable
Contracts are hereinafter referred to as an “Assigned Contract” and
collectively, the “Assigned Contracts”. Buyer may notify Seller in writing,
prior to the expiration of the Due Diligence Period, as to any Contract that
Buyer elects not to assume (to the extent that assumption is applicable) on the
Closing Date (the “Contract Rejection Notice”) and all Contracts rejected by
Buyer in the Contract Rejection Notice shall be deemed to be “Terminable
Contracts”, and Seller shall give notice of termination of all such Terminable
Contracts on or prior to the Closing Date and Seller will convey the Property
free and clear of any Terminable Contracts, at no expense or liability to Buyer.
Seller will indemnify, defend and hold Buyer harmless for, from and against any
liability, damage, loss, lien, cost or expense in connection with obligations
arising under any Terminable Contract, which obligation


8



--------------------------------------------------------------------------------





will survive the Closing. All Contracts not identified in the Contract Rejection
Notice prior to the expiration of the Due Diligence Period shall be deemed to be
Assigned Contracts and shall be expressly assumed by Buyer on the Closing Date
pursuant to the Bill of Sale, Assignment and Assumption and Buyer shall be
solely responsible for any fees, costs or expenses payable in connection with
the assignment of the Assigned Contracts to Buyer at the Closing and as of the
Closing Date, Buyer shall indemnify, defend and hold Seller harmless for, from
and against any liability, damage, loss, cost or expense in connection with
post-closing obligations arising thereunder (the foregoing obligation surviving
the Closing). Seller agrees to terminate all management contracts prior to
closing as Terminable Contracts.
(1)    Seller Exchange. Seller may desire to effectuate a tax-deferred exchange
(also known as a “1031” exchange) (a “Seller Exchange”) in connection with the
purchase and sale of the Property. Buyer and Seller hereby agree to cooperate
with each other in connection with a Seller Exchange, provided that:
(a)all documents executed by Buyer in connection with the Seller Exchange shall
be subject to the prior reasonable approval of Buyer and shall recognize that
Buyer is acting solely as an accommodating party to such Seller Exchange, Buyer
shall have no liability with respect thereto, and is making no representation or
warranty that the transactions qualify as a tax-free exchange under Section 1031
of the Internal Revenue Code or any applicable state or local laws and shall
have no liability whatsoever if any such transactions fail to so qualify;
(b)such Seller Exchange shall not result in Buyer incurring any additional costs
or liabilities, and Seller shall indemnify, defend and hold Buyer harmless
against any such additional claims, causes of action, costs and liabilities;
(c)in no event shall Buyer be obligated to acquire any property or otherwise be
obligated to take title, or appear in the records of title, to any property in
connection with the Seller Exchange; and
(d)in no event shall Seller’s consummation of such Seller Exchange constitute a
condition precedent to Seller’s obligations under this Agreement, and Seller’s
failure or inability to consummate such Seller Exchange for any reason or for no
reason at all shall not be deemed to excuse or release Seller from its
obligations under this Agreement.
(2)    Buyer Exchange. Buyer may desire to effectuate a tax-deferred exchange
(also known as a “1031” exchange) (a “Buyer Exchange”) in connection with the
purchase and sale of the Property. Buyer and Seller hereby agree to cooperate
with each other in connection with a Buyer Exchange, provided that:


9



--------------------------------------------------------------------------------





(a)all documents executed by Seller in connection with the Buyer Exchange shall
be subject to the prior reasonable approval of Seller and shall recognize that
Seller is acting solely as an accommodating party to such Buyer Exchange, Seller
shall have no liability with respect thereto, and is making no representation or
warranty that the transactions qualify as a tax-free exchange under Section 1031
of the Internal Revenue Code or any applicable state or local laws and shall
have no liability whatsoever if any such transactions fail to so qualify;
(b)such Buyer Exchange shall not result in Seller incurring any additional costs
or liabilities, and Buyer shall indemnify, defend and hold Seller harmless
against any such additional claims, causes of action, costs and liabilities;
(c)in no event shall Seller be obligated to acquire any property or otherwise be
obligated to take title, or appear in the records of title, to any property in
connection with the Buyer Exchange; and
(d)in no event shall Buyer’s consummation of such Buyer Exchange constitute a
condition precedent to Buyer’s obligations under this Agreement, and Buyer’s
failure or inability to consummate such Buyer Exchange for any reason or for no
reason at all shall not be deemed to excuse or release Buyer from its
obligations under this Agreement.
E.    Governmental Approvals. Buyer and Seller acknowledge that the sale of the
Property from Seller to Buyer requires the prior written consent of the City and
the Authority pursuant to Article VIII of the Development Assistance Agreement
and the prior written consent of the Authority after a public hearing in
accordance with Minn. Stat. § 116J.994, subd. 3(e) pursuant to Section 2.8 of
the certain Business Subsidy Agreement (collectively, the “Governmental
Approvals”). Buyer and Seller agree to timely provide all documentation and
information requested by the City or the Authority for the purpose of obtaining
the Governmental Approvals. Seller agrees to pay the City a deposit of up to
$25,000 if the City requires additional funds to pay for administration and
legal costs of reviewing, redrafting, and approving the sale and the assignment
of Development Assistance Agreement. For the purposes of the immediately
preceding sentence, any amounts deposited by Seller in connection with that
certain Real Property Purchase and Sale Agreement dated as of September 20,
2016, by and between Seller and Theodore J. Bigos, shall also be deemed to have
been deposited pursuant to this Agreement to the extent not required in
connection with that September 20, 2016 Agreement. Seller and Buyer shall each
work diligently in good faith, and use commercially reasonable efforts to obtain
at or before Closing an original agreement, in form and substance required by
the City and the Authority, and otherwise containing such commercially
reasonable terms as are reasonably acceptable to Buyer and Seller, for the
assignment by Seller and assumption by Buyer of (i) the rights and obligations
of the “Developer” under the Development Assistance Agreement, assigning the
rights and obligations of the Developer with respect to the “Phase 1 Development


10



--------------------------------------------------------------------------------





Property” and construction of the “Phase 1 Minimum Improvements” thereon (as
those terms are defined in the Development Assistance Agreement); (ii) the
rights and obligations of the “Recipient” under the Business Subsidy Agreement;
and (iii) the rights and obligations with respect the owner of the Property
under all other development agreements or instruments recorded against the
Property (collectively, the “Assignment of Development Agreements”).
1.    Closing.    The sale and purchase herein provided shall be consummated
through escrow with all deliveries required hereunder being made to Escrow
Company on or before the date that is fifteen (15) days after the expiration of
the Due Diligence Period (the “Closing Date”). The closing of the transaction
contemplated hereby shall be referred to herein as the “Closing”.
A.    Escrow.    Prior to the Closing Date, the parties shall deliver to Escrow
Company the following:
(1)    By Seller.    Seller shall deliver:
(a)a duly executed and acknowledged original limited warranty deed in favor of
Buyer, conveying the Real Property, in the form of Exhibit “B” hereto (the
“Deed”);
(b)two (2) duly executed counterpart originals of the assignment and assumption
of leases in the form of Exhibit “C” attached hereto (the “Assignment and
Assumption of Leases”), assigning Seller’s right, title and interest in all
Leases in effect as of the Closing to Buyer;
(c)two (2) duly executed counterpart originals of the bill of sale in the form
of Exhibit “D” hereto (the “Bill of Sale”), covering the interest of Seller in
the Personal Property and the Intangible Property to be conveyed to Buyer
hereunder;
(d)two (2) duly executed counterpart originals of the assignment and assumption
of contracts, warranties, guaranties, permits and licenses, and trademarks in
the form of Exhibit “E” hereto (the “Assignment of Intangible Property”);
(e)four (4) duly executed counterpart originals of the Assignment of Development
Agreements;
(f)a certificate of Seller respecting the “non‑foreign” status of Seller in the
form set forth in Exhibit “F” hereto;
(g)A copy of the notice letter to be addressed to each tenant under a Lease in
the form attached hereto as Exhibit “G” (the “Notice Letter”), executed by
Seller;


11



--------------------------------------------------------------------------------





(h)An assignment of the TIF Note to Buyer executed by Seller;
(i)an Owner’s Affidavit and an indemnity in favor of the Title Company in a form
and with a substance reasonably acceptable to Seller or using the Minnesota
Uniform Conveyancing Blanks Form seller’s affidavit;
(j)evidence reasonably satisfactory to Title Company that all necessary
authorizations of the transaction provided herein have been obtained by Seller,
and such other documents and instruments as may be reasonably requested by Title
Company in order to consummate the transaction contemplated hereby and issue the
Owner’s Policy (provided that the same do not materially decrease Seller’s
rights or materially increase Seller’s obligations hereunder);
(k)a true and correct, updated rent roll; and
(l)a closing statement reflecting the financial provisions of the Closing,
consistent with the provisions of this Agreement.
(2)    By Buyer.    Buyer shall deliver:
(a)the Closing Payment by wire transfer of immediately available federal funds;
(b)two (2) duly executed counterpart originals of the Assignment and Assumption
of Leases;
(c)two (2) duly executed counterpart originals of the Bill of Sale;
(d)two (2) duly executed counterpart originals of the Assignment of Intangible
Property;
(e)four (4) duly executed and acknowledged counterpart originals of the
Assignment of Development Agreements;
(f)a duly executed counterpart original of the Notice Letter;
(g)evidence reasonably satisfactory to Escrow Company that all necessary
authorizations of the transaction provided herein have been obtained by Buyer,
and such other documents and instruments as may be reasonably requested by
Escrow Company in order to consummate the transaction contemplated hereby and
issue the Owner’s Policy (provided that the same do not materially decrease
Buyer’s rights or materially increase Buyer’s obligations hereunder); and


12



--------------------------------------------------------------------------------





(h)a closing statement reflecting the financial provisions of the Closing,
consistent with the provisions of this Agreement.
B.    Closing Costs.    
(1)    Buyer Charges. Buyer shall pay (a) all charges for and in connection with
the recording and filing the Deed (but not state deed tax payable with respect
to the Deed), any mortgage granted by Buyer and any instrument or document
provided herein to be recorded or filed; (b) any mortgage registry tax payable
with respect to any mortgage; (c) 50% of the closing fee charged by the Title
Company; (d) all premiums in connection with the issuance of the Owner’s Policy
and any lender’s policy of title insurance; (e) any survey costs in connection
with the Property; and (f) the cost of any of its examinations and inspections
and audits of the Property, including, but not limited to, the cost of any of
its appraisals, environmental, physical and financial audits, and, if
applicable, all costs associated with any financing to be obtained by Buyer
(including, without limitation, any application and commitment fees, and the
costs of meeting any lender requirements).
(2)    Seller Charges. Seller shall pay (a) any charges in connection with the
release of any existing financing and all Seller Mortgage Liens or recording
fees relating to documents related to Seller’s cure of a Disapproved Title
Matter, if any; (b) state deed tax payable with respect to the Deed; (c) 50% of
the closing fee charged by the Title Company; and (d) the cost charged by the
Title Company to prepare the Title Report.
(3)    Other Charges. Except as provided in clauses (1) or (2) above, Seller and
Buyer shall each pay their respective (a) legal fees and expenses, (b) share of
prorations (as provided below), and (c) cost of all opinions, certificates,
instruments, documents and papers required to be delivered, or caused to be
delivered, by it hereunder and, without limitation, the cost of all performances
by it of its obligations hereunder. Any closing costs not specifically allocated
hereunder shall be allocated and paid in accordance with local custom.
(4)    Survival. The provisions of this Section 6.B. shall survive the Closing.
C.    Prorations.
(1)    Items to be Prorated. The following shall be prorated between Seller and
Buyer as of 11:59 p.m. on the day immediately preceding the Closing Date:
(a)    Taxes and Assessments. All real estate taxes and assessments on the
Property for the current year (Buyer being responsible for real estate taxes and
assessments on the Property for the period after the current year, and Seller
being responsible for all taxes and assessments for any period prior to the
current year). In no event shall Seller be charged with or be responsible for
any increase in the taxes or


13



--------------------------------------------------------------------------------





assessments on the Property resulting from any improvements made or leases
entered into after the Closing Date. Seller hereby reserves the right to
continue (but not institute) tax protest proceedings if any with respect to real
estate taxes and assessments paid for the period prior to the Closing Date and
Seller shall be entitled to retain all proceeds resulting from such proceedings
to the extent that they relate to such period.
(b)    Tenant Rents and Deposits. All tenant rents and other amounts payable
under the Leases (collectively, the “Rents”). Seller shall have all rights of
collection and enforcement with respect to unpaid rents due prior to Closing
after the Closing but not the right to seek eviction. Buyer shall be credited
with the total of any and all prepaid rents, any and all excess free rent and
concessions described in Section 8.J, and any and all refundable tenant security
deposits (together with legally required accrued interest thereon), under the
Leases, whether or not such security deposits are actually held by Seller, and
shall assume Seller's obligation to refund such amounts as and if required by
the terms of the Leases.
(c)    Operating Expenses. All operating expenses (including, without
limitation, all charges under all Assigned Contracts, if applicable).
(2)    Calculation.    The prorations and payments shall be made on the basis of
a written statement submitted by Escrow Company to Buyer and Seller prior to the
Closing Date and approved by Buyer and Seller. In the event any prorations or
apportionments made under this Section 6.C. shall prove to be incorrect for any
reason, then any party shall be entitled to an adjustment to correct the same.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and reprorated when the information is available, but in any event
within ninety (90) days after the Closing Date.
(3)    Items Not Prorated.    Seller and Buyer agree that, if possible, in lieu
of prorating utility charges, utilities shall be read on the Closing Date and
appropriate measures taken to transfer such utilities to the name of Buyer on
the Closing Date (it being understood that Seller shall be entitled to retain
any utility deposits which it has made prior to the Closing Date and Buyer shall
not be entitled to any credit therefor), provided, however, (x) Seller shall pay
all utility and related costs, fees and expenses that relate to the period prior
to the Closing Date, which obligation of Seller shall survive the Closing, and
(y) Buyer shall pay all utility and related costs, fees and expenses that relate
to any period on or after the Closing, which obligation of Buyer shall survive
the Closing. Seller and Buyer further agree that none of Seller’s insurance
policies relating to the Property will be assigned to Buyer, and therefore no
prorations will be made for insurance.
(4)    Survival. The provisions of this Section 6.C. shall survive the closing
of the transactions contemplated by this Agreement.


14



--------------------------------------------------------------------------------





2.    Destruction/Condemnation of Property.    In the event any of the Real
Property is damaged or destroyed by any casualty after the Effective Date but
prior to the Closing Date, Seller shall have no obligation to repair or replace
any such damage or destruction or reduce the Purchase Price (and the Purchase
Price shall remain unchanged). In the event any of the Real Property is subject
to a proceeding under the provisions of eminent domain law after the Effective
Date but prior to the Closing Date, the Buyer may terminate this Agreement by
written notice to Seller within ten (10) days of receiving written notice of
such proceeding and the Deposit will be returned to Buyer and neither party will
have any further obligation to the other under this Agreement other than those
that expressly survive the termination of this Agreement. If Buyer does not
terminate, Seller shall, upon consummation of the transaction herein provided,
assign to Buyer all claims of Seller under or pursuant to any casualty insurance
coverage (and shall credit to Buyer the amount of any applicable deductible at
Closing), or under the provisions of eminent domain law, as applicable, and all
proceeds from any such casualty insurance or condemnation awards received by
Seller on account of any such casualty or condemnation, as the case may be (to
the extent the same have not been applied by Seller prior to the Closing Date to
repair the resulting damage), and there shall be no reduction of the Purchase
Price. In the event the cost of repair of the damage on account of a casualty
shall exceed an amount of Seller’s insurance proceeds, or be equal to or greater
than $5,000,000 whether such loss is insured or uninsured, then Buyer may, at
its option, terminate this Agreement by written notice to Seller given on or
before the earlier of (a) ten (10) days after Buyer receives written notice of
such cost to repair the casualty, or (b) the Closing Date, in which case this
Agreement shall terminate, the Deposit shall be promptly returned to Buyer, and
neither party shall have any further obligation to the other hereunder subject
to any liabilities of Buyer that expressly survive termination.
3.    Representations and Warranties.
A.    Disclaimer of Representations or Warranties by Seller.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 8.B. OF THIS AGREEMENT, THE
SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS, WHERE IS”
BASIS. SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE
OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY OR ANY OTHER MATTER
WHATSOEVER. ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A
VARIETY OF SOURCES. SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY DISCLAIMS ALL)
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER
SHALL NOT BE LIABLE


15



--------------------------------------------------------------------------------





FOR ANY MISTAKES, OMISSIONS, OR MISREPRESENTATION IN ANY SUCH INFORMATION, OR
ANY FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL SELLER BE BOUND IN ANY MANNER
BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO THE PROPERTY OR THE
OPERATION THEREOF, FURNISHED BY SELLER, ITS MEMBER, OR BY ANY REAL ESTATE
BROKER, AGENT, REPRESENTATIVE, AFFILIATE, DIRECTOR, OFFICER, SHAREHOLDER,
EMPLOYEE, SERVANT OR OTHER PERSON OR ENTITY ACTING ON SELLER’S BEHALF.
B.    Representations and Warranties of Seller.    Seller hereby represents and
warrants the following to Buyer as of the Effective Date and again on the
Closing Date:
(1)    Authority.    Seller has all requisite power and authority to execute and
deliver, and to perform all of its obligations under, this Agreement.
(2)    Due Execution    . The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
Seller.
(3)    Enforceability.     This Agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(4)    No Bankruptcy/Dissolution Event.    Seller has not (a) commenced a
voluntary case with respect to it or its assets, or to Seller’s knowledge had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made a general assignment for the
benefit of creditors.
(5)    Wells and Septic. Seller knows of no wells on the Real Property. There is
no "individual sewage treatment system" within the meaning of Minn. Stat.
Section 115.55 on or serving the Real Property. Sewage generated at the Real
Property goes to a facility permitted by the Minnesota Pollution Control Agency.
(6)    Methamphetamine. To the best of Seller’s knowledge, methamphetamine
production has not occurred on the Real Property.


16



--------------------------------------------------------------------------------





(7)    OFAC. Seller makes the following representations and warranties based
upon OFAC (as defined below) compliance concerns:
(a)    Neither a Sanctioned Person nor Sanctioned Entity (each as defined below)
will benefit directly or indirectly through the sale of the Property or any
other transaction contemplated herein.
(b)    Seller is neither directly nor indirectly controlled by a Sanctioned
Entity or Sanctioned Person.
(c)    Neither Seller, nor any subsidiary of Seller, nor any affiliate of the
Seller (i) is a Sanctioned Person, (ii) has more than an insubstantial portion
of its assets located in Sanctioned Entities, or (iii) derives more than an
insubstantial portion of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.
As used in this Agreement: (1) “OFAC” means The Office of Foreign Assets Control
of the U.S. Department of the Treasury; (2) “Sanctioned Entity” means (a) An
agency of the government of, (b) an organization directly or indirectly
controlled by, or (c) a person or residence that is subject to a country
sanctions program administered and enforced by OFAC described or referenced at
OFAC’s website http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time; and (3) “Sanctioned Person” means a person named on
the list of Specially Designated Nationals maintained by OFAC available at or
through OFAC’s web site http://www/ustreas.gov/offices/enforecment/ofac or as
otherwise published from time to time.
(8)    Environmental Laws. To Seller’s actual knowledge, except as may be
disclosed in any Property Document, no Hazardous Substances have been generated,
treated, released, or disposed of in, or on the Property, other than (a)
pre-packaged supplies, cleaning materials and petroleum products in such
quantities and types as are customarily used for residential purposes or in the
operation and maintenance of comparable multifamily properties; (b) cleaning
materials, personal grooming items and other items sold in pre-packaged
containers for consumer use in such quantities and types as are customarily
found in comparable multifamily properties and which are used by tenants and
occupants of residential dwelling units in the Property; (c) petroleum products
used in the operation and maintenance of motor vehicles from time to time
located on the Mortgaged Property’s parking areas, in such quantities and types
as are customarily used in the operation and maintenance of comparable
multifamily properties; and (d) natural gas transported and used for residential
purposes.
(9)    Rights of Seller and Others to Purchase Property. Seller has not executed
any contracts for the sale of the Property and, except as may be disclosed in
any Title Report, to Seller’s actual knowledge there are no outstanding rights
of first refusal or options to


17



--------------------------------------------------------------------------------





purchase the Property or any other rights of others that might prevent the
consummation of this Agreement.
(10)    FIRPTA. Seller is not a “foreign person,” “foreign partnership,”
“foreign trust” or “foreign estate,” as those terms are defined in Section 1445
of the Internal Revenue Code.
(11)    Violations/Litigation. Except as may be disclosed in any Property
Document, Seller has not received written notice of any federal, state, local or
other governmental building, zoning, health, safety, law, ordinance, or
regulation violation with respect to the Property, that has not been cured.
There are no such proceedings pending or, to Seller’s knowledge, threatened that
could materially adversely affect the Property.
(12)    Rent Roll. Attached hereto as Exhibit “H” is a true and accurate (in all
material respects) rent roll describing the current leases associated with the
Property.
C.    Material Changes to Representations.     If Seller obtains actual
knowledge of any act or circumstance which would materially and adversely change
or render materially and adversely incorrect any representation or warranty made
by Seller in Section 8.B. of this Agreement, whether as of the date given or at
any time thereafter through the Closing Date, Seller will give prompt written
notice of such material change to Buyer. Upon receipt by Buyer of Seller’s
notice of such material change or upon Buyer’s discovery of a material change in
any such representation or warranty prior to the Closing, Buyer may, as Buyer’s
sole and exclusive remedy, either (i) terminate this Agreement within five (5)
days of receipt of Seller’s notice and receive a return of the Deposit, or (ii)
waive the breached representation or warranty and proceed to the Closing, and
Seller shall have no further obligation or liability to Buyer with respect
thereto. In the event Buyer notifies Seller of its election to terminate this
Agreement, Seller shall have the right, within five (5) days of receipt of
Buyer’s election, to remedy the change, and if Seller remedies such change prior
to or at the Closing to Buyer’s satisfaction, in its sole and absolute
discretion, Buyer’s election to terminate under this Section 8.C. will be of no
force or effect. Seller’s failure to respond within said five (5) day period
shall be conclusively deemed to constitute Seller’s election not to remedy such
change, in which event Buyer’s election to terminate this Agreement shall stand.
Notwithstanding anything to the contrary herein, in no event shall Seller be
liable to Buyer for, or be deemed to be in default hereunder by reason of any
breach of any representation or warranty which results from any change that both
(i) occurs between the Effective Date and the Closing Date and (ii) is expressly
permitted under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent; provided, however, that Buyer shall have the termination
rights described above. If, despite the changes described in any such Seller
notice, Buyer elects to waive the breached representation or warranty and
proceed with the Closing, Seller’s representations and warranties set forth in
this Agreement shall be deemed to have been modified by all statements made in
such notice(s). In addition, if Buyer is aware of any breach of Seller’s
representations and


18



--------------------------------------------------------------------------------





warranties herein but nonetheless consummates the purchase of the Property, such
representations and warranties shall be deemed to have been modified herein to
reflect Buyer’s awareness, and Buyer shall have no claim or right against Seller
in connection therewith. Notwithstanding the foregoing, Seller will be in
default if any of the representations made in Sections 8.B(1), 8.B(2), 8.B(3),
8.B(4), 8.B(9) and 8.B(10) become materially and adversely incorrect at any time
prior to, or are not true and correct in all material respects as of, the
Closing.
D.    Representations and Warranties of Buyer.    Buyer hereby represents and
warrants the following to Seller:
(1)    Authority.    Buyer has all requisite power and authority to execute and
deliver, and to perform all its obligations under this Agreement.
(2)    Due Execution.    The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of Buyer
and does not and will not require any consent or approval that has not been
obtained.
(3)    Enforceability.     This Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(4)    No Bankruptcy/Dissolution Event.    Buyer has not (a) commenced a
voluntary case with respect to it or its assets, or had entered against it a
petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (b) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator, or similar official in any federal, state, or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made a general assignment for the
benefit of creditors.
(5)    OFAC Compliance.    Buyer makes the following representations and
warranties based upon OFAC compliance concerns:
(a)    Neither a Sanctioned Person nor Sanctioned Entity will benefit directly
or indirectly through the purchase of the Property or any other transaction
contemplated herein.
(b)    Buyer is neither directly nor indirectly controlled by a Sanctioned
Entity or Sanctioned Person.


19



--------------------------------------------------------------------------------





(c)    Neither Buyer, nor any subsidiary of Buyer, nor any affiliate of the
Buyer (i) is a Sanctioned Person, (ii) has more than an insubstantial portion of
its assets located in Sanctioned Entities, or (iii) derives more than an
insubstantial portion of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.    
E.    BUYER’S WAIVER AND RELEASE.
SUBJECT TO SELLER’S EXPRESS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING BUT NOT
LIMITED TO THE REPRESENTATIONS AND WARRANTIES OF SELLER WHICH ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT), BUYER, EFFECTIVE AS OF THE CLOSING, RELEASES SELLER
AND ALL “SELLER RELATED PARTIES” (AS DEFINED BELOW) FROM ALL CLAIMS WHICH ANY
BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER (A “BUYER RELATED PARTY”)
HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING CONCERNING OR
RELATING TO THE PROPERTY, INCLUDING WITHOUT LIMITATION THE PROPERTY DOCUMENTS
AND INFORMATION REFERRED TO HEREIN, ANY AND ALL ENTITLEMENTS, GOVERNMENTAL
RESTRICTIONS, DEVELOPMENT AGREEMENTS OR RESTRICTIONS RELATING TO THE USE OR
DEVELOPMENT POTENTIAL OR RIGHTS RELATING TO THE PROPERTY, ANY IMPROVEMENT AT ANY
TIME AT THE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS (INCLUDING “HAZARDOUS
MATERIALS”, AS DEFINED BELOW), AND BUYER SHALL NOT LOOK TO ANY SELLER RELATED
PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE
SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS
AND PROVISIONS, INCLUDING WITHOUT LIMITATION THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION, AND, IN THAT REGARD, BUYER,
EFFECTIVE AS OF THE CLOSING, HEREBY EXPRESSLY WAIVES ALL APPLICABLE RIGHTS AND
BENEFITS IN SUCH RESPECT THAT IT MAY NOW HAVE OR HEREAFTER ACQUIRE UNDER
MINNESOTA OR FEDERAL LAW. FOR PURPOSES OF THIS AGREEMENT, “HAZARDOUS MATERIALS”
INCLUDES ANY FLAMMABLE MATERIALS, EXPLOSIVE, HAZARDOUS OR TOXIC SUBSTANCE, OR
RELATED MATERIALS AS DEFINED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS NOW OR HEREAFTER AMENDED (42 U.S.C.
SECTIONS 9601, ET SEQ.), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS NOW OR
HEREAFTER AMENDED (49 U.S.C. SECTIONS 1801, ET SEQ.), THE RESOURCE CONSERVATION
AND RECOVERY ACT, AS NOW OR HEREAFTER AMENDED (42 U.S.C. SECTIONS 9601, ET
SEQ.), AND IN THE REGULATIONS PROMULGATED PURSUANT THERETO, OR ANY OTHER
FEDERAL, STATE, OR LOCAL GOVERNMENTAL LAW, ORDINANCE, RULE OR REGULATION.
SUBJECT TO THE LIMITATIONS ON SELLER’S LIABILITY SET FORTH IN SECTION 11.B.(1)
OF THIS AGREEMENT, NOTHING CONTAINED


20



--------------------------------------------------------------------------------





HEREIN SHALL WAIVE OR RELEASE ANY OF BUYER’S CLAIMS AGAINST SELLER ARISING OUT
OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER CONTAINED IN THIS
AGREEMENT BEING UNTRUE OR UNPERFORMED, OR ANY CLAIMS BY BUYER AGAINST SELLER BY
REASON OF SELLER’S FRAUD.
F.    Survival.    Except as otherwise expressly provided in this Agreement, the
foregoing representations and warranties of Seller and Buyer (with the exception
of Sections 8.E. and 11 of this Agreement, which shall survive indefinitely)
(including any cause of action by reason of a breach thereof) shall survive
until the date that is twelve (12) months after the Closing Date (the period
beginning on the date hereof and ending on such date being herein called the
“Survival Period”), at which time such representations and warranties (and any
cause of action resulting from a breach thereof not then in litigation) shall
terminate.
G.    Knowledge as a Defense.    Seller shall not have any liability with
respect to a breach of the representations and warranties set forth in Section
8.B. above to the extent that Buyer proceeds with the closing of the transaction
contemplated hereby with actual knowledge of such breach prior to the Closing
Date.
H.    Definition of Seller’s Knowledge.    As used in this Agreement, “Seller’s
knowledge” or “actual knowledge” (or any similar phrase concerning Seller’s
knowledge) shall mean the present actual knowledge and without taking into
account any constructive or imputed knowledge, of Lawrence D. Bain, as Chief
Executive Officer of IMH Financial Corporation, the indirect owner of Seller,
without duty of inquiry or investigation, but such individual shall not have any
personal liability in connection herewith.
I.    Interim Operation of the Property.    Until the Closing Date or the sooner
termination of this Agreement, Seller shall use commercially reasonable efforts
to maintain the Property in substantially the same manner as prior hereto
pursuant to its normal course of business, but without obligation to make
capital expenditures, subject to reasonable wear and tear, and further subject
to destruction by casualty or eminent domain or other events beyond the
reasonable control of Seller, including, without limitation, changes in laws,
rules, ordinances and regulations. Without limiting the foregoing, Seller
covenants that from the expiration of the Due Diligence Period through the
Closing Date: (i) Seller shall not sell, transfer, otherwise convey all or any
material portion of the Property, or any interest therein, or grant or permit
any easements or other interests with respect to the Property without Buyer’s
prior written consent, which may be given or withheld in Buyer’s sole and
absolute discretion; (ii) except as provided in Section 8.J. of this Agreement,
Seller shall not enter into any lease or occupancy agreement affecting the
Property or any part thereof; (iii) Seller shall not make or permit to be made
any alterations or improvements to the Property or any part thereof except (x)
completion of any remaining punchlist items in connection with the final
completion of construction of the Improvements, or (y) to the extent required
under any Lease, or under any applicable law, rule or regulation; (iv) other
than New Leases or modifications to Existing Leases in accordance with Section
8.J. of


21



--------------------------------------------------------------------------------





this Agreement, Seller shall not enter into any material written agreement with
respect to the Property which would be binding upon Buyer after the Closing
Date; (v) Seller shall deliver to Buyer copies of all material notices and other
material written communications concerning the Property that are delivered to
Seller by any governmental or municipal body or agency having jurisdiction over
the Property; and (vi) Seller shall maintain and keep in full force and effect
all policies of insurance that are being maintained by the Seller with respect
to the Property as of the Effective Date. At Closing, all vacant units will be
in a “rent ready” condition and all Personal Property identified on the list
produced by Seller pursuant to this Agreement will remain on at the Property.
J.    Leasing Pending Closing. For purposes of this Agreement: (i) the term
“Existing Leases” shall mean all leases, license agreements and other occupancy
agreements in effect for space at the Property as of the Effective Date; (ii)
the term “New Leases” shall mean any lease, license agreement or other occupancy
agreement in effect for space at the Property entered into after the Effective
Date; and (iii) the term “Lease” or “Leases” shall mean Existing Leases and New
Leases collectively. During the period between the Effective Date and the
Closing, Seller shall remain responsible for costs, obligations, and expenses
that arise from or are required to be performed prior to the Closing by the
terms of any of the Leases. During such period, Seller may also enter into New
Leases and renewals, extensions, cancellations or other modifications to Leases
and, in addition, Seller may enforce its remedies under any Lease in which the
tenant is in default, all in the ordinary course of Seller’s business as
operated during Seller’s ownership of the Property. During such period, if
Seller shall agree to any free or discounted rent concessions in connection with
any New Lease in excess of two free months for a 3 bedroom apartment Lease or
one free month for a 1 bedroom apartment Lease (other than additional discounts
of up to $250 for New Leases of low income housing units), Seller shall provide
Buyer with a credit at Closing for the full value of such excess free or
discounted rent.
4.    Disposition of Deposit
A.    Default by Seller. If the transaction herein provided shall not be closed
by reason of Seller’s default under this Agreement or the failure of
satisfaction of the conditions benefiting Buyer under Section 10.B. hereof or
the termination of this Agreement in accordance with Sections 4, 5 or 7 hereof,
then the Deposit shall be returned to Buyer, and neither party shall have any
further obligation or liability to the other (subject to any provisions that
expressly survive termination hereunder); provided, however, if Buyer shall have
fully performed its material obligations hereunder and shall be ready, willing
and able to close, and the transactions hereunder shall fail to close solely by
reason of Seller’s default, then as Buyer’s sole and exclusive remedy Buyer may
either (a) terminate this Agreement and receive a return of the Deposit, or (b)
specifically enforce this Agreement as its sole and exclusive remedy; provided,
however, that if specific enforcement is unavailable because Seller has sold the
Property to another buyer, Buyer may terminate this Agreement and receive a
return of the Deposit and recover its out-of-pocket costs and expenses
(including reasonable attorneys’ fees), not to exceed


22



--------------------------------------------------------------------------------





Two Hundred Fifty Thousand Dollars ($250,000) in aggregate, in investigating the
Property, negotiating this Agreement and preparing for Closing from the Seller.
Any action taken to specifically enforce this Agreement must be brought by Buyer
no later than the one hundred twentieth (120th) day following Seller’s default,
and Buyer’s failure to commence such action within such one hundred twenty (120)
day period shall be deemed an election by Buyer to elect to terminate this
Agreement and receive a refund of the Deposit in accordance with subpart (a)
above.
B.    Default by Buyer.    In the event the transactions herein provided shall
not close for any reason other than the failure of satisfaction of the
conditions benefiting Buyer under Section 10.B. of this Agreement or the
termination of this Agreement in accordance with Sections 4, 5, 7 or 8 of this
Agreement or the default of Seller, then the amount of the Deposit that has
actually been deposited with the Escrow Company (together with interest thereon)
shall be delivered to Seller as full compensation and as liquidated damages
under and in connection with this Agreement. In connection with the foregoing,
the parties recognize that Seller will incur expense in connection with the
transaction contemplated by this Agreement and that the Property may be removed
from the market; further, that it is extremely difficult and impracticable to
ascertain the extent of detriment to Seller caused by the breach by Buyer under
this Agreement and the failure of the consummation of the transaction
contemplated by this Agreement or the amount of compensation Seller should
receive as a result of Buyer’s breach or default. In the event the sale of the
Property shall not be consummated on account of Buyer’s default, then the
delivery to Seller and retention by Seller of the Deposit that has actually been
deposited with the Escrow Company (together with interest thereon) shall be
Seller’s sole and exclusive remedy under this Agreement by reason of such
default, subject to the provisions of this Agreement that expressly survive a
termination of this Agreement (including, and without limitation of, any
indemnification obligations hereunder and Seller’s right to recover fees and
costs pursuant to Section 11.E. below). Except as provided herein, Seller waives
all other claims, damages and remedies against Buyer in connection with such a
default by Buyer under this Agreement.
5.    Conditions to Closing.
A.    Seller’s Conditions to Closing.    In addition to the conditions provided
in other provisions of this Agreement, Seller’s obligations to perform its
undertakings provided in this Agreement (including its obligation to sell the
Property) are conditioned on the following:
(1)    Performance by Buyer. Due performance by Buyer of each and every
undertaking and agreement to be performed by it hereunder (including the
delivery to Escrow Company of the items specified to be delivered by Buyer in
Section 6 of this Agreement), and the material truth of each representation and
warranty made by Buyer in this


23



--------------------------------------------------------------------------------





Agreement at the time as of which the same is made and as of the Closing Date as
if made on and as of the Closing Date; and
(2)    Governmental Approvals. Seller and Buyer shall have received the
Governmental Approvals and the City and the Authority shall have executed and
delivered the Assignment of Development Agreements.
B.    Buyer’s Conditions to Closing.    In addition to the conditions provided
in other provisions of this Agreement, Buyer’s obligations to perform its
undertakings provided in this Agreement (including its obligation to purchase
the Property) are conditioned on the following (collectively, the “Buyer Closing
Conditions”):
(1)    Performance by Seller    . The due performance by Seller of each and
every undertaking and agreement to be performed by it hereunder;
(2)    Issuance of Owner’s Policy.    The Title Company’s irrevocable commitment
to issue the Owner’s Policy to Buyer at the Closing, in accordance with Section
4 of this Agreement;
(3)    Governmental Approvals. Seller and Buyer shall have received the
Governmental Approvals and the City and the Authority shall have executed and
delivered the Assignment of Development Agreements.
6.    Miscellaneous
A.    Brokers. Buyer represents and warrants to Seller that no broker has
represented Buyer in connection with the transaction contemplated under this
Agreement. Seller represents and warrants to Buyer that Seller’s Broker has
represented Seller in connection with the transaction contemplated under this
Agreement, and that Seller’s Broker is the only broker engaged by Seller with
respect to such transaction. Seller’s Broker shall be compensated by Seller
pursuant to the terms of a separate brokerage agreement, but only if the Closing
occurs. In the event of a claim for broker’s or finder’s fee or commissions in
connection with the transaction contemplated by this Agreement, then Seller
shall indemnify, defend and hold harmless Buyer from the same if it shall be
based upon any statement or agreement alleged to have been made by Seller, and
Buyer shall indemnify, defend and hold harmless Seller from the same if it shall
be based upon any statement or agreement alleged to have been made by Buyer. The
parties’ respective indemnification obligations under this Section 11.A. shall
survive the closing of the transaction contemplated hereunder or the earlier
termination of this Agreement.
B.    Limitations of Liability
(1)    No present or future direct or indirect partner, member, shareholder,
director, officer, employee, advisor or agent of or in Seller (collectively,
“Seller


24



--------------------------------------------------------------------------------





Related Parties”) shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement or instrument made
or entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Buyer and its successors and assigns and, without
limitation, all other persons and entities, shall look solely to the assets and
proceeds described in Section 11.B.(2) below for the payment of any claim or for
any performance, and Buyer hereby waives any and all such personal liability.
(2)    Notwithstanding anything to the contrary contained herein or any of the
documents executed by Seller in connection herewith, if the Closing of the
transactions hereunder shall have occurred: (i) Seller’s aggregate liability to
Buyer for one or more breaches by Seller of any representations or warranties,
indemnities or other obligations of Seller under this Agreement or any document
executed by Seller in connection with this Agreement shall not exceed the lesser
of (x) Buyer’s actual, out of pocket expenses incurred in connection with this
Agreement and (y) One Million Seven Hundred Fifty Thousand and No/100 Dollars
($1,750,000.00); and (ii) in no event shall Seller be liable for any
consequential, loss of business opportunity, special or punitive damages.
Subject to the foregoing limitation, the obligations and liability of Seller
under this Agreement shall be satisfied solely from the following: (a) the
assets of Seller, as the case may be; and (b) the proceeds of the transaction
contemplated by this Agreement. In no event shall a negative capital account or
contribution obligation of a direct or indirect shareholder, partner or member
in Seller be deemed an asset of Seller for purposes of this Agreement. The
limitations of liability contained in this Section 11.B. are in addition to, and
not in limitation of, any limitation on liability provided in Section 8 or 9 of
this Agreement or by law or by any other contract, agreement or instrument.
C.    Successors and Assigns.    Buyer may assign this Agreement without
Seller’s consent to an entity which is controlled by Buyer (a “Permitted
Assignee”), provided that (1) Buyer shall first give Seller written notice of
such assignment at least five (5) business days prior to the Closing Date, and
(2) in no event shall Buyer be released from its obligations and liabilities
hereunder following any such assignment. Except as expressly provided in the
immediately preceding sentence, and subject to Section 5.E. of this Agreement,
Buyer may not assign or transfer its rights or obligations under this Agreement
without the prior written consent of Seller, which consent may be withheld in
Seller’s sole and absolute discretion. In the event of any assignment or
transfer by Buyer permitted or deemed permitted hereunder, the transferee of
Buyer shall assume in writing all of Buyer’s obligations hereunder and a copy of
such assignment and assumption instrument shall be delivered to Seller not later
than five (5) business days prior to the Closing, but Buyer, as transferor,
shall not be released from its obligations and liabilities hereunder. No consent
given by a party to any transfer or assignment of the other party’s rights or
obligations hereunder shall be construed as a consent to any other transfer or
assignment of such other party’s rights or obligations hereunder. No transfer or
assignment in violation of the provisions hereof shall be valid or enforceable.
Subject to the foregoing, this


25



--------------------------------------------------------------------------------





Agreement and the terms and provisions hereof shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties.
D.    Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder (each, a “notice”) shall be in writing and shall
be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by email (with confirmation of transmission) if sent before 5:00 pm Central
Time on such date, and on the next business day if sent after 5:00 pm Central
Time on such date; or (d) on the fifth day after the date mailed, by certified
or registered mail (in each case, return receipt requested, postage pre-paid).
Notices must be sent to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11.D.):
To Buyer:

At Buyer’s Address indicated in Section 11 of the Summary (with a copy to any
other party described therein)
To Seller:

At Seller’s Address indicated in Section 10 of the Summary (with a copy to any
other party described therein)
To Title Company or Escrow Company:

At Title Company’s or Escrow Company’s Address indicated in Section 6 of the
Summary
E.    Legal Costs.    In the event any action be instituted by a party to
enforce this Agreement, the prevailing party in such action shall be entitled to
such reasonable attorneys’ fees, costs and expenses as may be fixed by the
court. In addition to the foregoing award of such reasonable attorneys’ fees to
the prevailing party, the prevailing party in any lawsuit on this Agreement
shall be entitled to its reasonable attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce the judgment. This provision is
separate and several and shall survive the consummation of the transaction
contemplated by this Agreement or the earlier termination of this Agreement.
F.    Confidentiality.    The terms of the transfers contemplated in this
Agreement, including, without limitation, the Purchase Price and all other
financial terms, shall remain confidential and shall not be disclosed by either
party hereto unless and until the Closing occurs without the written consent of
the other except (a) to such party’s directors, officers, partners, employees,
legal counsel, accountants, lenders, engineers, architects, brokers, financial


26



--------------------------------------------------------------------------------





advisors, investors and similar professionals and consultants, to the extent
such party deems it necessary or appropriate in connection with the transaction
contemplated hereunder (and such party shall inform each of the foregoing
parties of such party’s obligations under this Section 11.F. and shall secure
the agreement of such parties to be bound by the terms hereof), or (b) as
otherwise required by law or regulation. Unless and until the transaction
contemplated by this Agreement shall close, Buyer shall also keep confidential
all documents, reports and information concerning the Property obtained from
Seller or through the due diligence investigation of the Property by Buyer or
its agents, except to the extent permitted by clauses (a) or (b) above.
G.    Further Instruments    Each party will, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement; provided, however, that neither
party shall be obligated to execute any such instrument or document which would
materially enlarge its obligations or liabilities beyond those otherwise
provided herein.
H.    Matters of Construction.
(1)    Incorporation of Exhibits. All exhibits attached and referred to in this
Agreement are hereby incorporated herein as fully set forth in (and shall be
deemed to be a part of) this Agreement.
(2)    Entire Agreement.    This Agreement contains the entire agreement between
the parties respecting the matters herein set forth and supersedes all prior
agreements between the parties hereto respecting such matters. Without
limitation on the foregoing, this Agreement supersedes entirely all letters of
intent and other correspondence, if any, between the parties dated prior to the
date hereof.
(3)    Time of the Essence.     Subject to Section 11.H.(4). below, time is of
the essence of this Agreement.
(4)    Non‑Business Days.    Whenever action must be taken (including the giving
of notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non‑business
day, then such period (or date) shall be extended until the immediately
following business day. As used herein, “business day” means any day other than
a Saturday, Sunday or federal or Arizona or Minnesota state holiday. Unless a
“business day” is specified, any reference in this Agreement to a term or period
of days shall refer to calendar days and not business days.
(5)    Severability.    If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall


27



--------------------------------------------------------------------------------





not be affected thereby, and each such term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.
(6)    Captions.    Section and paragraph headings shall not be used in
construing this Agreement.
(7)    Cumulative Remedies. Except as otherwise expressly provided herein, no
remedy conferred upon a party in this Agreement is intended to be exclusive of
any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity or by statute.
(8)    No Waiver.    No waiver by a party of any breach of this Agreement or of
any warranty or representation hereunder by the other party shall be deemed to
be a waiver of any other breach by such other party (whether preceding or
succeeding and whether or not of the same or similar nature), and no acceptance
of payment or performance by a party after any breach by the other party shall
be deemed to be a waiver of any breach of this Agreement or of any
representation or warranty hereunder by such other party, whether or not the
first party knows of such breach at the time it accepts such payment or
performance. No failure or delay by a party to exercise any right it may have by
reason of the default of the other party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by the
first party while the other party continues to be so in default.
(9)    Consents and Approvals.    Except as otherwise expressly provided herein,
any approval or consent to be given by a party may be given or withheld in the
absolute discretion of such party.
(10)    Governing Law.    THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA (WITHOUT REGARD TO
CONFLICTS OF LAW).
(11)    Third Party Beneficiaries.    Except as expressly provided herein,
nothing in this Agreement, expressed or implied, is intended to confer any
rights or remedies upon any person, other than the parties hereto and, subject
to the restrictions on assignment herein contained, their respective successors
and assigns.
(12)    Amendments.     This Agreement may be amended by written agreement of
amendment executed by all parties, but not otherwise.
(13)    Buyer’s Delivery of Certain Information.    In the event the transaction
contemplated hereby shall fail to close for any reason other than a default by
Seller hereunder, Buyer shall, at its expense, promptly deliver to Seller all
existing originals and copies of the written information and materials supplied
to Buyer by Seller or its agents. In the event


28



--------------------------------------------------------------------------------





the transaction contemplated hereby shall fail to close for any reason other
than a default by Seller, Buyer shall keep all information or data received or
discovered in connection with any of the inspections, reviews or examinations
hereunder strictly confidential except as may be required by law or judicial
order.
(14)    Waiver of Rule of Construction Against Drafter.    Each party
acknowledges and agrees that this Agreement shall not be deemed prepared or
drafted by any one party. In the event of any dispute between the parties
concerning this Agreement, the parties agree that any rule of construction, to
the effect that any ambiguity in the language of the Agreement is to be resolved
against the drafting party, shall not apply.
I.    Counterparts.    This Agreement may be executed in any number of
counterparts, provided each of the parties hereto executes at least one
counterpart; each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.
J.    Effectiveness.     In no event shall any draft of this Agreement create
any obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.
K.    Joint and Several Liability.    If Buyer consists of more than one
individual or entity, each such individual or entity shall be jointly and
severally liable for all obligations and liabilities of Buyer hereunder.
L.    Signer’s Warranty.    Each person executing this Agreement on behalf of an
entity hereby represents and warrants to the other party that he or she has been
duly authorized to make such execution.
M.    Facsimile and PDF Signatures.    In order to expedite the transaction
contemplated herein, telecopied and PDF signatures may be used in place of
original signatures on this Agreement or any document delivered pursuant hereto.
The parties intend to be bound by the signatures on the telecopied document or
such PDF copies, and are aware that the other parties will rely on the
telecopied or PDF signatures, and hereby waive any defenses to the enforcement
of the terms of this Agreement based on such telecopied or PDF signature.
[Signatures on next page.]






29



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLER:

IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By: /s/ Lawrence D. Bain            
Lawrence D. Bain, CEO
                                
By: /s/ Leonard Padula                
Name:    Leonard Padula                
Its:    Independent Manager




BUYER:

Bigos-Gabella, LLC,
a Minnesota limited liability company




By: /s/ Theodore J. Bigos                
Theodore J. Bigos
Its:    President
    
ACCEPTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN:

COMMERCIAL PARTNERS TITLE COMPANY, LLC

By:    /s/ Linda Cross



Signature Page to Real Property Purchase Agreement and Escrow Instructions



--------------------------------------------------------------------------------





Name:    Linda Cross
Its:    Escrow Officer




Signature Page to Real Property Purchase Agreement and Escrow Instructions



--------------------------------------------------------------------------------






EXHIBIT LIST
Exhibit “A” -     Description of Land
Exhibit “B” -    Form of Deed
Exhibit “C” -     Form of Assignment and Assumption of Leases
Exhibit “D” ‑     Form of Bill of Sale
Exhibit “E” -
Form of Assignment and Assumption of Contracts, Warranties, Guaranties, Permits
and Licenses, and Trademarks

Exhibit “F” ‑     Form of Certificate of “Non‑Foreign” Status
Exhibit “G” -     Form of Notice Letter


Exhibit “H” -    Rent Roll


    



--------------------------------------------------------------------------------






EXHIBIT “A”
LEGAL DESCRIPTION


Lot 1, Block 1, Parkside Village Gabella, Dakota County, Minnesota.


Abstract Property




A-1



--------------------------------------------------------------------------------






EXHIBIT “B”






When recorded mail to:
            
            
            





--------------------------------------------------------------------------------



LIMITED WARRANTY DEED
eCRV number:             
Deed tax due: $            
IMH GABELLA, LLC, a Delaware limited liability company, (“Grantor”), having an
address at c/o IMH Financial Corporation, 7001 N. Scottsdale Rd., Suite 2050,
Scottsdale, Arizona 85253, for Ten Dollars and other valuable consideration,
conveys and quitclaims to Bigos-Gabella, LLC, a Minnesota limited liability
company, the grantee, having an address at8325 Wayzata Boulevard, Suite 200,
Golden Valley, MN 55426, all interest in the following described real estate in
the county of Dakota, in the state of Minnesota:
See Exhibit “A” attached hereto.
together with all hereditaments and appurtenances belonging thereto, subject to
the lien of all unpaid special assessments and interest thereon.
This Deed conveys after-acquired title. Grantor warrants that Grantor has not
done or suffered anything to encumber the property,
EXCEPT: unpaid special assessments and interest thereon; other non-delinquent
taxes; covenants, conditions, restrictions, rights of way, easements, and all
other matters of record in the official records of Dakota County, Minnesota;
zoning and land use matters; and any matters that would be revealed by an
accurate survey or physical inspection of the subject property.
The Grantor certifies that the Grantor does not know of any wells on the
described real property.
[Signature page follows.]


B-1



--------------------------------------------------------------------------------







GRANTOR:
IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By:    ___________________
Lawrence D. Bain, CEO
                                
By:                
Name:                
Its:    Independent Manager


B-2



--------------------------------------------------------------------------------





ACKNOWLEDGMENTS






B-3



--------------------------------------------------------------------------------





STATE OF ARIZONA
)
 
 
)
 
COUNTY OF MARICOPA
)
 
 
 
 
On ____________________, 2016, before me, ____________________________________,
a Notary Public in and for the State of Arizona, personally appeared LAWRENCE D.
BAIN, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person whose name is subscribed to the within instrument and
acknowledged to me that she/he executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which LAWRENCE D. BAIN acted, executed the instrument.




______________________________________
Signature










 
(Space above for official notarial seal)
 
 
 
 
 
 
 
 
STATE OF             
)
 
 
)
 
COUNTY OF             
)
 
 
 
 
On ____________________, 2016, before me, ____________________________________,
a Notary Public in and for the State of             , personally appeared
            , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that she/he executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the person,
or the entity upon behalf of which                 acted, executed the
instrument.




______________________________________
Signature










 
(Space above for official notarial seal)
 
 
 
 
 
 
 
 



B-4



--------------------------------------------------------------------------------





Exhibit A
Legal Description




Lot 1, Block 1, Parkside Village Gabella, Dakota County, Minnesota.


Abstract Property








B-5



--------------------------------------------------------------------------------








EXHIBIT “C”
ASSIGNMENT AND ASSUMPTION OF LEASES
This Assignment and Assumption of Leases (this “Assignment”), dated as of the
___ day of _______________, 20___ (the “Effective Date”), by and between IMH
GABELLA, LLC, a Delaware limited liability company (“Assignor”), and
Bigos-Gabella, LLC, a Minnesota limited liability company (“Assignee”).
RECITALS
A.Assignor, as seller, and Assignee, as buyer, entered into that certain Real
Property Purchase Agreement and Escrow Instructions dated as of __________, 2016
[, and together with that certain [NAME OF AMENDMENT] [and [NAMES OF OTHER
AMENDMENTS]] ([collectively,] the “Purchase Agreement”), for the purchase and
sale of the real property legally described on Schedule A attached hereto and
made a part hereof (the “Property”) ; and
B.The Purchase Agreement obligates Assignor to assign to Assignee, and Assignee
to assume from Assignor, all of Assignor's right, title and interest, as lessor,
in and to those certain leases, license agreements and other occupancy
agreements in effect for space at the Property and listed on Schedule B attached
hereto and made a part hereof (collectively, the “Leases”), subject to the terms
and conditions set forth in this Assignment.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth in this Assignment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.Assignment. Effective as of the Effective Date, Assignor hereby irrevocably
assigns, transfers and sets over to Assignee, all of Assignor’s right, title and
interest, as lessor, in and to the Leases.
2.Assumption. Effective as of the Effective Date, Assignee hereby expressly
assumes the Leases and all of the obligations imposed upon the lessor under the
Leases which accrue from and after the Effective Date.
3.Indemnification by Assignor. Assignor hereby agrees to indemnify and to hold
Assignee harmless from and against any and all loss, cost, liability, damage or
expense, including without limitation, reasonable attorneys' fees, originating
or relating to the period prior to the Effective Date, and arising out of or
with respect to the failure of Assignor to have performed any of the obligations
of the landlord under the Leases which accrued prior to the Effective Date.
4.Indemnification by Assignee. Assignee hereby agrees to indemnify and to hold
Assignor harmless from and against any and all loss, cost, liability, damage or
expense,


C-1

--------------------------------------------------------------------------------







including, without limitation, reasonable attorneys' fees, originating or
relating to the period following the Effective Date and arising out of or with
respect to the failure of Assignee to perform any of the obligations of the
landlord under the Leases accruing on and after the Effective Date.
5.Limitation of Liability. The covenants, agreements, representations,
warranties, indemnities and limitations provided in the Purchase Agreement with
respect to the property conveyed hereunder (including, without limitation, the
limitations of liability provided in Sections 8, 9 and 11.B. of the Purchase
Agreement), are hereby incorporated herein by this reference as if herein set
out in full and shall inure to the benefit of and shall be binding upon Assignee
and Assignor and their respective successors and assigns. This Assignment is
made by Assignor without recourse and without any express or implied
representation or warranty whatsoever, except as specifically set forth in the
Purchase Agreement.
6.Miscellaneous.
(a)    Notices. All notices and other communications required or permitted under
this Assignment shall be given in the same manner as in the Purchase Agreement.
(b)    Counterparts. This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original for all purposes, and all such counterparts shall together constitute
but one and the same instrument. A signed copy of this Assignment delivered by
either facsimile or e-mail shall be deemed to have the same legal effect as
delivery of an original signed copy of this Assignment. Notwithstanding the
foregoing, each party hereto shall deliver original counterpart signatures to
the other parties on or before the Effective Date.
(c)    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflict
of law rules.
(d)    Successors and Assigns. This Assignment and the obligations of the
parties hereunder shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.
(e)    Amendment. No modification, waiver, amendment, discharge or change of
this Assignment shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment,
discharge or change is or may be sought.
[SIGNATURE PAGE FOLLOWS]




C-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases as of the Effective Date.
ASSIGNOR:
IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By:                    
Lawrence D. Bain, CEO
                                
By:                        
Name:                        
Its:    Independent Manager
 
ASSIGNEE:


Bigos-Gabella, LLC,
a Minnesota limited liability company


By:                        
Name:     Theodore J. Bigos
Its:     President
 
 


C-3

--------------------------------------------------------------------------------







SCHEDULE A
PROPERTY
Lot 1, Block 1, Parkside Village Gabella, Dakota County, Minnesota.


Abstract Property




C-4

--------------------------------------------------------------------------------







SCHEDULE B
LEASES


[To be attached.]


C-5

--------------------------------------------------------------------------------








EXHIBIT “D”
BILL OF SALE
Dated: [DATE]
 
KNOW ALL MEN BY THESE PRESENTS, that IMH GABELLA, LLC, a Delaware limited
liability company (“Seller”), for and in consideration of TEN ($10.00) DOLLARS
and other good and valuable consideration paid by Bigos-Gabella, LLC, a
Minnesota limited liability company (“Buyer”), the receipt and sufficiency of
which is hereby acknowledged, hereby assigns, transfers and sets over unto
Buyer, its successors and assigns, from and after the date hereof, without
representation or warranty by or recourse to Seller, express or implied, by
operation of law or otherwise, except as expressly provided herein or in that
certain Real Property Purchase Agreement and Escrow Instructions, dated as of
____________, 2016, by and between Seller and Buyer [, and together with that
certain [NAME OF AMENDMENT] [and [NAMES OF OTHER AMENDMENTS]] ([collectively,]
the “Purchase Agreement”) all of Seller’s right, title and interest in and to
the Personal Property (as defined in the Purchase Agreement), owned by Seller
and which are located at, and used or usable in connection with, the real
property known as 6859 152nd Street West, Apple Valley, MN 55124 and located on
the land legally described in Exhibit A attached hereto, free from all liens,
excluding, however, any such fixtures, machinery, equipment, furniture,
furnishings, fittings, articles of personal property and improvements in the
nature of personal property, belonging to any tenant under any lease, any public
utility or any other person or entity except Seller.
TO HAVE AND TO HOLD unto Buyer and its successors and assigns to its and their
own use and benefit forever.
The covenants, agreements, representations, warranties, indemnities and
limitations provided in the Purchase Agreement with respect to the Personal
Property conveyed hereunder (including, without limitation, the limitations of
liability provided in Sections 8, 9 and 11.B. of the Purchase Agreement), are
hereby incorporated herein by this reference as if herein set out in full and
shall inure to the benefit of and shall be binding upon Seller and Buyer and
their respective successors and assigns.
As set forth in Sections 8.A. and 8.E. of the Purchase Agreement, which are
hereby incorporated by this reference as if herein set out in full, the Personal
Property conveyed hereunder is conveyed by Seller and accepted by Buyer AS IS,
WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR IMPLIED,
IT BEING THE INTENTION OF SELLER AND BUYER EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED


D-1

--------------------------------------------------------------------------------







HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE MINNESOTA UNIFORM COMMERCIAL CODE,
EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT.
Except for the title exceptions approved or deemed approved by Buyer pursuant to
Section 4 of the Purchase Agreement, Seller represents and warrants that Seller
conveys title to the Personal Property free and clear of any lien or
encumbrance.
This Bill of Sale may be executed in one or more identical counterparts, each of
which such counterpart shall be deemed an original for all purposes and all such
counterparts collectively consisting of one such Bill of Sale.




D-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
set forth above.


SELLER:

IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By:                    
Lawrence D. Bain, CEO
                                
By:                        
Name:                        
Its:    Independent Manager


As of the date above written, Buyer hereby accepts the foregoing Bill of Sale.
BUYER:

Bigos-Gabella, LLC
a Minnesota limited liability company


By:                                
Name:    Theodore J. Bigos
Its:        President



D-3

--------------------------------------------------------------------------------







SCHEDULE “A”
DESCRIPTION OF LAND
Lot 1, Block 1, Parkside Village Gabella, Dakota County, Minnesota.


Abstract Property










D-4

--------------------------------------------------------------------------------








EXHIBIT “E”
ASSIGNMENT AND ASSUMPTION OF
CONTRACTS, WARRANTIES, GUARANTIES, PERMITS AND LICENSES, AND TRADEMARKS
This Assignment and Assumption of Contracts, Warranties, Guaranties, Permits and
Licenses, and Trademarks (this “Assignment”), dated as of the ___ day of
_______________, 20___ (the “Effective Date”), by and between IMH GABELLA, LLC,
a Delaware limited liability company (“Assignor”), and Bigos-Gabella, LLC, a
Minnesota limited liability company (“Assignee”).
RECITALS
C. Assignor, as seller, and Assignee, as buyer, entered into that certain Real
Property Purchase Agreement and Escrow Instructions dated as of __________, 2016
[, and together with that certain [NAME OF AMENDMENT] [and [NAMES OF OTHER
AMENDMENTS]] ([collectively,] the “Purchase Agreement”), for the purchase and
sale of the real property legally described on Exhibit A attached hereto and
made a part hereof (the “Property”) ; and
D.In connection with the purchase and sale of the Property, the Purchase
Agreement obligates Assignor to assign to Assignee, and Assignee to assume from
Assignor, the contracts, warranties, guaranties, permits and licenses each as
further defined herein, subject to the terms and conditions set forth in this
Assignment.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth in this Assignment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.Assignment. As of the Effective Date of this Assignment, Assignor HEREBY
ASSIGNS AND TRANSFERS unto Assignee, all of Assignor’s rights in, under and to
all benefits and privileges accruing to Assignor thereunder to each of the
following (collectively, the “Assumed Agreements”):
(a)    Contracts. Each written contract or agreement from any service provider,
contractor, and all other contracts affecting the Property or operation thereof
to the extent transferable with the sale of the Property as identified on
Schedule 1 attached hereto and made a part hereof (the “Assumed Contracts”).
(b)    Warranties and Guaranties. Each written warranty, guaranty or other
obligation from any contractor, manufacturer or vendor to any improvements,
furnishings, fixture or equipment located at the Property, to the extent
assignable in connection with the sale


E -1



--------------------------------------------------------------------------------







of the Property including but not limited to those identified on Schedule 2
attached hereto and made a part hereof (the “Assigned Warranties and
Guaranties”).
(c)    Permits and Licenses. Each permit, license or other form of authorization
or approval issued by a government agency or authority and legally required for
the operation and use of the Property to the extent transferable with the sale
of the Property as identified on Schedule 3 attached hereto and made a part
hereof (the “Assumed Permits and Licenses”).
(d)    Intellectual Property. Each trade name, trademark or service mark used in
connection with the Real Property as identified on Schedule 4 attached hereto,
to the extent the same are assignable under applicable law without the consent
of any third party that has not been obtained (the “Assumed Trademarks”); except
that in no event shall the Assumed Trademarks be deemed to include the trade
names “IMH”, “IMH Financial Corporation”, “Titan” or any similar name or mark,
whether or not registered.
2.    Assumption. Assignee hereby assumes and agrees to perform any and all of
the obligations and liabilities of Assignor under each of the Assumed Contracts,
Assumed Permits and Licenses and Assumed Trademarks accruing from and after the
Effective Date.
3.    Indemnification.
(a)    By Assignor. Assignor hereby agrees to indemnify, defend and hold
harmless Assignee, its successors and assigns, from and against any and all
claims, liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees, charges and expenses in the enforcement of this indemnity) for
breach or default on the part of, or brought by, any service provider,
contractor, manufacturer or vendor under any Assumed Agreement based on an event
occurring (or alleged to have occurred) or a condition arising (or alleged to
have arisen) before the Effective Date.
(b)    By Assignee. Assignee hereby agrees to indemnify, defend and hold
harmless Assignor, its successors and assigns, from and against any and all
claims, liabilities, losses, costs, damages and expenses (including reasonable
attorneys’ fees, charges and expenses in the enforcement of this indemnity) for
breach or default on the part of, or brought by, any service provider,
contractor, manufacturer or vendor under any Assumed Agreement based on an event
occurring (or alleged to have occurred) or a condition arising (or alleged to
have arisen) on or after the Effective Date.
4.    Limitation of Liability. The covenants, agreements, representations,
warranties, indemnities and limitations provided in the Purchase Agreement with
respect to the property conveyed hereunder (including, without limitation, the
limitations of liability provided in Sections 8, 9 and 11.B. of the Purchase
Agreement), are hereby incorporated herein by this reference as if herein set
out in full and shall inure to the benefit of and shall be binding upon Assignee
and Assignor and their respective successors and assigns. This Assignment is
made by Assignor without recourse and without any express or implied
representation or warranty whatsoever, except as specifically set forth in the
Purchase Agreement.


E -2



--------------------------------------------------------------------------------







5.    Miscellaneous.
(a)    Notices. All notices and other communications required or permitted under
this Assignment shall be given in the same manner as in the Purchase Agreement.
(b)    Counterparts. This Assignment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original for all purposes, and all such counterparts shall together constitute
but one and the same instrument. A signed copy of this Assignment delivered by
either facsimile or e-mail shall be deemed to have the same legal effect as
delivery of an original signed copy of this Assignment. Notwithstanding the
foregoing, each party hereto shall deliver original counterpart signatures to
the other parties on or before the Effective Date.
(c)    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflict
of law rules.
(d)    Amendment. This Assignment may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged.
(e)    Further Assurances. Assignor and Assignee shall promptly execute and
deliver to the other party any additional instrument or other document which the
other party reasonably requests to evidence or better effect the assignment
contained herein.
(f)    Successors and Assigns. This Assignment and the obligations of the
parties hereunder shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
[signature page follows]


E -3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts, Warranties, Guaranties, Permits and Licenses, and
Trademarks as of the Effective Date.
ASSIGNOR:
IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By:    _______        
Lawrence D. Bain, CEO
                                
By:                
Name:     Leonard Padula            
Its:    Independent Manager
 
ASSIGNEE:


Bigos-Gabella, LLC,
a Minnesota limited liability company


By:    ___________________    
Name:    Theodore J. Bigos
Its:    President
 
 


E -4



--------------------------------------------------------------------------------







EXHIBIT A
PROPERTY
Lot 1, Block 1, Parkside Village Gabella, Dakota County, Minnesota.


Abstract Property




E -5



--------------------------------------------------------------------------------







SCHEDULE 1
CONTRACTS


E -6



--------------------------------------------------------------------------------







SCHEDULE 2
WARRANTIES AND GUARANTIES


E -7



--------------------------------------------------------------------------------







SCHEDULE 3
PERMITS AND LICENSES


E -8



--------------------------------------------------------------------------------







SCHEDULE 4
TRADEMARKS




E -9



--------------------------------------------------------------------------------








EXHIBIT “F”
CERTIFICATE OF NON‑FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee (buyer) that withholding of tax is not required
upon the disposition of a U.S. real property interest by IMH Gabella, LLC, a
Delaware limited liability company (“Seller”), a wholly-owned subsidiary of
Southwest Acquisitions, LLC, a Delaware limited liability company
(“Transferor”), the undersigned hereby certifies the following on behalf of
Seller and Transferor:
1.    Seller is a disregarded entity as defined in Section 1.445-2(b)(2)(iii) of
the Income Tax Regulations;
2.    Transferor is the sole equity member of Seller;
3.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;
3.    Transferor’s U. S. employer identification number is _________________;
and
4.    Transferor’s office address is:
______________________________________________________


Seller and Transferor understand that this certification may be disclosed to the
Internal Revenue Service by the transferee (buyer) and that any false statement
contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has the authority to sign this
document on behalf of Seller and Transferor.
[Signature page follows.]


F -1



--------------------------------------------------------------------------------









Executed as of the     day of             , 2016, at
___________________________.


IMH Gabella, LLC,
a Delaware limited liability company


By:    Southwest Acquisitions, LLC,
a Delaware limited liability company
Its:    Member


By:    IMH Special Asset NT 175-AVN, LLC,
                            an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By: _______________        
Lawrence D. Bain, CEO


Southwest Acquisitions, LLC,
a Delaware limited liability company
                    
By:    IMH Special Asset NT 175-AVN, LLC,
                        an Arizona limited liability company
Its:    Member


By:    IMH Financial Corporation,
a Delaware corporation
Its:    Manager


By: _______________            
Lawrence D. Bain, CEO




F -2



--------------------------------------------------------------------------------








EXHIBIT “G”
    
_________________, 20__




_____________________________
_____________________________
_____________________________
_____________________________


Re:
                                         (collectively, the “Property”)



Dear Sir or Madam:


IMH Gabella, LLC, a Delaware limited liability company (the “Seller”), has sold
the Property to _____________________________________. Effective immediately,
______________________________________ has become your landlord. All further
payments due under your lease should be made payable to, and all further
correspondence regarding your lease should be sent to:


________________________
________________________
________________________


_____________________________ has assumed responsibility for your security
deposit, if any, and the Seller has no further responsibility therefor.


___________________________ looks forward to his new relationship with you.


Sincerely,


               , a(n)                




By:                
Its:                


               , a(n)                




By:                
Its:                









G-1



--------------------------------------------------------------------------------






EXHIBIT “H”


RENT ROLL




(See Attached.)
 


H-1